MOSK, J.
I concur in the majority opinion. I also agree with the views expressed in the concurring opinion of the Chief Justice. However, I would add another caveat, consistent with the conclusion I expressed for this court in Dyas v. Superior Court (1974) 11 Cal.3d 628 [114 Cal.Rptr. 114, 522 P.2d 674].
I would invoke the folk wisdom that if an object looks like a duck, walks like a duck and quacks like a duck, it is likely to be a duck. If a security officer in an establishment open to the public dresses like a peace officer, carries a gun and a simulated badge or shoulder emblem like a peace officer, and conducts himself in the authoritative manner of a peace officer, he surely will be deemed in the eyes of the public and detained suspects to be the equivalent of a peace officer. He should be held to the obligations imposed by law upon a peace officer.
*142In Dyas, for example, the uniformed private security officer “was armed with a revolver, carried handcuffs, and had a two-way radio in his patrol car. Nor did he hesitate to use these indicia of authority in the manner in which they were intended. As we have seen, he radioed for a ‘back-up unit,’ ordered defendant to stand spreadeagled against a wall, conducted a pat-down search of defendant’s clothing, drew his gun when defendant resisted, arrested and handcuffed defendant on finding contraband, and held him in custody in the patrol car until assistance arrived. Clearly these are the acts of a law enforcement officer.” (Id. at pp. 633-634.)
Since no such circumstances appear in the instant case, I reach the same result as do my colleagues in the majority.
Staniforth, J.,* concurred.

 Assigned by the Chairperson of the Judicial Council.